Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

‘assumed’ as recited in claim 23 is read as a function performed by the processor of claim 17.
The examiner notes applicant’s remarks defining three common, well known input types to mpeg 3d audio codecs.
The examiner notes: previously cited prior art to Squires teaches the well known format of ambisonics to generate a 3d sound field (para. 63).  
The examiner notes applicant’s remarks detailing the difference between the claimed ‘distance information’ and the coordinate based positions relative to the listener as disclosed by the prior art (remarks 7-18-2022 pages 16,17).
Reference distance as used in claim 1,17, is read as defined relative to the signaling disclosed in figures 1 and 2.
Simultaneously rendered as used in claim 1 is read as per the signaling and processing delays defined by the processing architecture of figures 1 and 2.

Allowable Subject Matter
Claims 1-11,16-24, are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement a reference distance value as claimed in the prior art 3d audio CODEC/rendering devices that use object/source/channel position in order to decode the 3d audio.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003